Title: From George Washington to Robert Morris, 18 November 1783
From: Washington, George
To: Morris, Robert


                  
                     Sir
                     West Point Novr 18th 1783
                  
                  I have the satisfaction to congratulate you on the near approach of the evacuation of New York, the enclosed Copy of a Letter from Sir Guy Carleton will give you all the information I am possessed of on the subject.
                  Knowing, as I do, the embarrassed state of our Finances, I should at this time not have troubled you with the representation of the Officers now in service, had not a sense of their extreme distress overcome every other consideration—with an earnest recommendation of their circumstances, I submit the practicality of complying with the proposal but at the same time I must inform that, as soon as the event mentioned in the former part of the Letter shall have taken place, I shall reduce the force in this quarter very considerably, which will lessen the public expenditures on the same proportion, and I should hope would enable you to pay some attention to the enclosed representation.  I have the honor to be With great esteem Sir &c.
                  
               